Exhibit 10.5

AMENDMENT TO ALERIS HOLDING COMPANY 2010 EQUITY INCENTIVE PLAN
        
The Aleris Holding Company 2010 Equity Incentive Plan, as amended (the “Plan”),
is hereby amended effective as of September 15, 2013 (the “Effective Date”) as
follows:


1.    Amendment. The second sentence of Section 5(a) of the Plan shall be
deleted in its entirety and replaced with the following:


“The maximum aggregate number of Shares that may be issued pursuant to
Restricted Stock Units under the Plan is 445,291.”


2.    Effect on the Plan. This Amendment shall not constitute a waiver,
amendment or modification of any provision of the Plan not expressly referred to
herein. Except as expressly amended or modified herein, the provisions of the
Plan are and shall remain in full force and effect and are hereby ratified and
confirmed. On and after the Effective Date, each reference in the Plan to “this
Plan,” “herein,” “hereof,” “hereunder” or words of similar import shall mean and
be a reference to the Plan as amended hereby. To the extent that a provision of
this Amendment conflicts with or differs from a provision of the Plan, such
provision of this Amendment shall prevail and govern for all purposes and in all
respects.




IN WITNESS WHEREOF, the undersigned, being authorized by the Board of Directors
to execute this Amendment in evidence of the adoption of this Amendment by the
Board of Directors, has executed this Amendment as of the date first written
above.




ALERIS CORPORATION


By: /s/     Christopher R. Clegg
Christopher R. Clegg
Executive Vice President, General Counsel
& Secretary


 




